Per Curiam,
The sole complaint is “that the court erred in opening the judgment as to P. H. Stevenson, deceased, and permitting his personal representatives to make defense to the judgment.” An examination of the testimony that was introduced in support of the petition to open the judgment etc. has satisfied us that it was quite sufficient to justify the action complained of. Discussion of the testimony, as the case now stands, is neither *91necessary nor desirable. It is enough to say that it is quite sufficient to justify the court in opening the judgment and sending the case to a jury.
Decree affirmed and appeal dismissed with costs to be paid by appellants.